Case: 21-20654      Document: 00516528578         Page: 1    Date Filed: 10/31/2022




            United States Court of Appeals
                 for the Fifth Circuit                                 United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       October 31, 2022
                                   No. 21-20654                          Lyle W. Cayce
                                                                              Clerk

   Malea Byrd,

                                                             Plaintiff—Appellee,

                                       versus

   Johnny Cornelius; George Sweetin,

                                                        Defendants—Appellants.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:19-CV-4473


   Before Clement, Duncan, and Wilson, Circuit Judges.
   Edith Brown Clement, Circuit Judge:
          In the 2019 school year, Appellant police officers Johnny Cornelius
   and George Sweetin allegedly used excessive force in removing and arresting
   Malea Byrd, a student, from a high school basketball game. The district court
   denied summary judgment based on qualified immunity, finding a dispute of
   material fact regarding the events surrounding Byrd’s arrest. The officers
   filed an interlocutory appeal challenging the district court’s decision.
   Because our jurisdiction is limited to reviewing the materiality of any factual
   disputes identified by the district court, we DISMISS the appeal for lack of
   jurisdiction.
Case: 21-20654       Document: 00516528578         Page: 2   Date Filed: 10/31/2022




                                    No. 21-20654


                                          I
            In the fall of 2017, Byrd was a student at Madisonville High School,
   which is operated by the Madisonville Consolidated Independent School
   District. On November 14, 2017, Byrd, with some of her friends and family,
   attended a basketball game and decided to sit on the visitors’ side of the gym.
   Officers Sweetin and Cornelius approached Byrd’s group and asked them to
   move to the home side of the court. The teenagers complied with their
   request.
            Later in the evening, Byrd and her cousin decided to go to the
   concession stand to buy some pizza. On the way, Kathleen Golden, an
   assistant principal at MHS, stopped Byrd and asked her about her nose ring.
   Following this encounter, Byrd rejoined her cousin in line at the visitors’
   concession stand. Golden then re-engaged with Byrd, admonishing her not
   to go to the visitors’ section of the gym. Golden then asked Byrd to talk
   outside. During the conversation, Byrd became uncomfortable and decided
   to call her mother. Golden refused to speak to Byrd’s mother and asked Byrd
   to leave the game. Because she did not have a coat and it was cold, Byrd
   refused to leave the building and waited inside of the gym for her mother to
   pick her up. The parties disagree regarding what exactly occurred at this
   point.
            Byrd alleges that she was calmly talking to her mother on her cell
   phone near the doorway when Golden suddenly grabbed her shirt and
   forcefully pulled her. Byrd claims Golden then called Officers Cornelius and
   Sweetin over to assist her in removing Byrd from the game. Byrd alleges that
   Cornelius then violently handled her, spilled his hot coffee on her, ripped her
   shirt, and threw her to the ground. She then apparently felt Cornelius press
   his knee into her back and painfully twist her arm before placing her in
   handcuffs. Byrd alleges that while Cornelius undertook these actions,




                                          2
Case: 21-20654       Document: 00516528578            Page: 3      Date Filed: 10/31/2022




                                       No. 21-20654


   Sweetin handled her very roughly and ripped her shirt. Byrd lastly claims that
   after Cornelius had her in custody, Sweetin kicked her arm and broke her cell
   phone by throwing it on the ground.
          The officers’ account of the event differs markedly. Cornelius and
   Sweetin claim they witnessed Byrd yell at and start a physical confrontation
   with Golden. Cornelius claims he asked Byrd to leave the gym but that she
   refused his order. Cornelius states he took Byrd by the arm to escort her from
   the building, but Byrd resisted by pulling away, thrashing, and kicking. They
   allege Byrd’s elbow hit Cornelius on the cheek. Cornelius states it was at this
   point that he swept Byrd’s legs out from under her, placed her on her
   stomach, and handcuffed her.
          The officers turned Byrd over to the Madisonville Police Department,
   who eventually released her. Byrd then sought treatment at the Madisonville
   St. Joseph Hospital for injuries to her elbow and shoulder, bruising, and
   multiple lacerations. MHS ultimately expelled Byrd for assaulting a school
   administrator and police officers during the events of November 14, 2017.
          Byrd filed suit against the Officers and the MCISD on November 13,
   2019. On December 16, 2019, she submitted her Second Amended
   Complaint. The MCISD moved to dismiss the excessive force claims in her
   Second Amended Complaint, and the district court granted the motion. On
   April 14, 2021, Defendants moved for summary judgment premised on
   qualified immunity and on the merits of Byrd’s due process claim. 1
          The magistrate judge found a genuine dispute of material fact between
   the evidence provided by the officers, namely their recollection of events and
   a short security video, and the evidence supplied by Byrd in her declaration.


          1
             The district court’s decision denying summary judgment on Byrd’s due process
   claim is not reviewable on interlocutory appeal.




                                             3
Case: 21-20654      Document: 00516528578          Page: 4   Date Filed: 10/31/2022




                                    No. 21-20654


   Specifically, the magistrate judge found the video to be unclear and wrote
   that it provided “no evidence at all that would support Defendants’
   arguments.” Therefore, she turned to Byrd’s declaration and the
   Defendants’ declarations and found them to be in conflict regarding what
   happened on November 14, 2017. The magistrate judge concluded that these
   genuine issues of fact were material to the reasonableness of the force used
   against Byrd and recommended that the district court deny summary
   judgment. On November 17, 2021, the district court summarily adopted the
   magistrate judge’s memorandum and recommendation. Defendant officers
   then timely filed their interlocutory appeal on December 8, 2021.
                                         II
          We have jurisdiction over the district court’s denial of summary
   judgment, which is not a final decision, “only to the extent that the denial of
   summary judgment turns on an issue of law.” Kinney v. Weaver, 367 F.3d 337,
   346 (5th Cir. 2004) (en banc) (internal quotation marks and brackets
   omitted). A district court’s determination that a factual dispute exists in the
   record is not an issue of law that we can address during an interlocutory
   appeal. See id. at 346–47. When reviewing the district court’s denial of
   qualified immunity on summary judgment, we “review the materiality of any
   factual disputes, but not their genuineness.” Wagner v. Bay City, 227 F.3d 316,
   320 (5th Cir. 2000). Consequently, we do not apply the standard of Federal
   Rule of Civil Procedure 56 but consider only whether the district court erred
   in its assessment of the legal significance of any factual disputes it found in
   the record on summary judgment. See Kinney, 367 F.3d at 348.
                                         III
          Cornelius and Sweetin argue that we should reverse the district court
   and grant them qualified immunity. The officers argue that we should
   disregard the district court’s factual findings because the video evidence




                                         4
Case: 21-20654      Document: 00516528578           Page: 5    Date Filed: 10/31/2022




                                     No. 21-20654


   conclusively contradicts Byrd’s sworn statement and shows her striking
   Cornelius, threatening Golden, and kicking Sweetin. They also contend Byrd
   has failed in her burden to demonstrate that the officers violated clearly
   established law. Finally, Cornelius and Sweetin argue that their undisputed
   actions show they were objectively reasonable in arresting Byrd and that she,
   regardless, suffered only a de minimis legal injury. We address these
   arguments in turn.
                    A. Excessive Force and Qualified Immunity
          The Fourth Amendment creates a “right to be free from excessive
   force during a seizure.” Poole v. City of Shreveport, 691 F.3d 624, 627 (5th Cir.
   2012). “To establish a claim of excessive force under the Fourth Amend-
   ment, plaintiffs must demonstrate: ‘(1) injury, (2) which resulted directly and
   only from a use of force that was clearly excessive, and (3) the excessiveness
   of which was clearly unreasonable.’” Deville v. Marcantel, 567 F.3d 156, 167
   (5th Cir. 2009) (quoting Tarver v. City of Edna, 410 F.3d 745, 751 (5th Cir.
   2005)).
          The test used to determine whether a use of force was reasonable un-
   der the Fourth Amendment “is not capable of precise definition or mechan-
   ical application.” Graham v. Connor, 490 U.S. 386, 396 (1989) (quoting Bell
   v. Wolfish, 441 U.S. 520, 559 (1979)). Instead, “its proper application re-
   quires careful attention to the facts and circumstances of each particular case,
   including” (1) “the severity of the crime at issue,” (2) “whether the suspect
   poses an immediate threat to the safety of the officers or others,” and (3)
   “whether he is actively resisting arrest or attempting to evade arrest by
   flight.” Id. “The ‘reasonableness’ of a particular use of force must be judged
   from the perspective of a reasonable officer on the scene, rather than with the
   20/20 vision of hindsight.” Id. (quoting Terry v. Ohio, 392 U.S. 1, 20–22
   (1968)). Thus, the overarching question is “whether the officers’ actions are




                                          5
Case: 21-20654      Document: 00516528578           Page: 6     Date Filed: 10/31/2022




                                     No. 21-20654


   ‘objectively reasonable’ in light of the facts and circumstances confronting
   them.” Id. at 397 (citing Scott v. United States, 436 U.S. 128, 137–39 (1978)).
          When a plaintiff sues police officers for alleged violations of her con-
   stitutional rights, qualified immunity protects government officials “from li-
   ability for civil damages insofar as their conduct does not violate clearly es-
   tablished statutory or constitutional rights of which a reasonable person
   would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). To de-
   termine whether qualified immunity applies, courts generally engage in a
   two-part inquiry asking: first, whether “[t]aken in the light most favorable to
   the party asserting the injury, . . . the facts alleged show the officer’s conduct
   violated a constitutional right”; and second, “whether the right was clearly
   established.” Saucier v. Katz, 533 U.S. 194, 201 (2001). However, the order
   of this test is not mandatory, and “judges of the district courts and the courts
   of appeals [are] permitted to exercise their sound discretion in deciding
   which of the two prongs of the qualified immunity analysis should be ad-
   dressed first . . . .” Pearson v. Callahan, 555 U.S. 223, 236 (2009).
          For a right to be clearly established, “[t]he contours of the right must
   be sufficiently clear that a reasonable official would understand that what he
   is doing violates that right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987).
   Although this does not mean that “a case directly on point” is required, “ex-
   isting precedent must have placed the statutory or constitutional question be-
   yond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). “The central con-
   cept is that of ‘fair warning’: The law can be clearly established ‘despite no-
   table factual distinctions between the precedents relied on and the cases then
   before the [c]ourt, so long as the prior decisions gave reasonable warning that
   the conduct then at issue violated constitutional rights.’” Ramirez v. Mar-
   tinez, 716 F.3d 369, 379 (5th Cir. 2013) (quoting Kinney, 367 F.3d at 350).




                                           6
Case: 21-20654        Document: 00516528578             Page: 7      Date Filed: 10/31/2022




                                         No. 21-20654


           Applying the above tests, the magistrate judge concluded first that
   there was a genuine dispute of material fact, which precluded granting sum-
   mary judgment. Second, she found the Graham factors were sufficiently sat-
   isfied by Byrd’s presumed true allegations to show her constitutional rights
   were clearly established and violated. Cornelius and Sweetin attack the mem-
   orandum and recommendation on both conclusions.
                                  1. The Video Evidence
           The magistrate judge found the officers’ video to be unpersuasive.
   She concluded that due to the video’s low quality and short duration—the
   footage does not depict the arrest or events shortly after the arrest—it does
   not clarify the factual dispute. Indeed, the magistrate judge claimed the video
   further reinforced her conclusion regarding the Graham factors because of
   Byrd’s petite size.
           The officers argue that the footage shows that the magistrate judge’s
   view of the events is conclusively erroneous; therefore, they contend we
   should disregard her factual findings. Specifically, Cornelius and Sweetin
   claim the security video exhibits Byrd swinging her arm at Cornelius, at-
   tempting to bump Golden, and kicking Sweetin. They cite Scott v. Harris, 550
   U.S. 372, 380–81 (2007) in support of the proposition that appellate courts
   should rely on video evidence rather than the district court’s factual findings
   when the two are in tension. Cornelius and Sweetin conclude that, consider-
   ing Byrd’s actions in the video, their use of force was objectively reasonable.
           As requested by the Defendants, we have viewed the video in question
   numerous times. The footage is only fifteen seconds long and lacks audio. 2 It
   shows Byrd talking on her phone when the officers confront her, and


           2
             The video seems to be a cell phone recording of security footage. The viewer can
   hear the person making the video during the recording.




                                               7
Case: 21-20654      Document: 00516528578           Page: 8    Date Filed: 10/31/2022




                                     No. 21-20654


   Cornelius grabs her arm. In response, Byrd appears to swat at or strike Cor-
   nelius. The video becomes unclear as the officers and Byrd move their con-
   frontation outside.
          For us to review the genuineness of a factual dispute identified by a
  district court on interlocutory review, the video evidence must conclusively
  resolve the dispute of material fact. See Curran v. Aleshire, 800 F.3d 656, 664
  (5th Cir. 2015). Although we find the video far more supportive of the offic-
  ers’ description of the events than the magistrate judge did, it does not con-
  clusively resolve the factual disputes identified by the district court. The video
  is of low quality and fails to show Byrd’s arrest, but contrary to the magistrate
  judge’s report, the video plainly shows Byrd resisting as she was being re-
  moved from the gym’s lobby. The video, however, does not depict when, or
  if, Byrd ceased resisting or what happened during the arrest. It also fails to
  show the events after Cornelius restrained Byrd. Therefore, under our stand-
  ard of review on interlocutory appeal, we defer to the district court’s findings
  that there is a genuine dispute of material fact regarding whether the officers
  used excessive force during the evening of November 14, 2017.
                            2. Clearly Established Right
          Next, we address, taking the facts in the light most favorable to Byrd,
   whether the officers violated clearly established law when they allegedly used
   excessive force to arrest a student at a high school basketball game. Defend-
   ants first argue that the undisputed facts of this case warranted Byrd’s arrest
   and that arrests inherently entail a certain amount of force. suspect’s active
   resistance is a critical factor in the Fourth Amendment’s “objective reason-
   ableness” test. See Graham, 490 U.S. at 396. Accordingly, the Fifth Circuit’s
   qualified immunity case law recognizes the need for officers to use reasonable
   force to subdue and handcuff suspects who hit them or otherwise resist. But
   the Fifth Circuit has also recognized that the reasonableness of any use of




                                          8
Case: 21-20654      Document: 00516528578           Page: 9     Date Filed: 10/31/2022




                                     No. 21-20654


   force changes substantially once that resistance ends. See Curran, 800 F.3d
   at 661 (“[T]he force calculus changes substantially once that resistance
   ends.”).
          As stated above, we are bound on interlocutory review to the facts as
   decided by the district court on summary judgment. There, the magistrate
   judge identified genuine disputes of fact regarding whether Byrd was resist-
   ing arrest, when any resistance may have ceased, and whether the officers
   used excessive force during or after the arrest. Because of our limited review,
   we dismiss the officers’ first argument as an improper attack on the genuine-
   ness of the district court’s factual findings.
          Cornelius and Sweetin next fault Byrd for failing to identify a case that
   clearly establishes that they could not forcefully remove and violently arrest
   a rowdy teenager at school. However, during the proceedings before the dis-
   trict court, Byrd cited Curran v. Aleshire, where we addressed a near identical
   factual situation. See generally id. In Curran, a school police officer confronted
   a teenage girl using her cell phone to call her mother on school grounds. Id.
   at 658. According to the school’s policy, students were prohibited from using
   cell phones at school. Id. The officer reached for a lanyard on the student’s
   neck to check her identification. Id. The student jerked away from the officer,
   so he allegedly threw her against the wall headfirst and handcuffed her. Id.
   After the student was in custody, the officer allegedly slammed her into a wall
   to dislodge her hidden cell phone. Id. The district court in Curran found a
   genuine dispute of fact regarding the officer’s conduct and that the dispute
   was material as to whether the officer violated clearly established law. Id. at
   661.
          On interlocutory appeal, we held that the video and photographic ev-
   idence were inconclusive; therefore, we had to limit our review to the mate-
   riality of the factual dispute identified by the district court. Id. at 661–64. We




                                           9
Case: 21-20654     Document: 00516528578           Page: 10    Date Filed: 10/31/2022




                                    No. 21-20654


   concluded that the dispute was material and based our logic on our decision
   in Newman v. Guedry, where we held that a reasonable officer should have
   realized utilizing force against a non-resisting plaintiff is an “obvious” case
   in which the Graham factors alone provide fair warning. Id. at 661–62 (citing
   703 F.3d 757, 764 (5th Cir. 2012)).
          Sweetin and Cornelius attempt to distinguish Curran by pointing to
   the video evidence in this case and the temporal differences between Byrd’s
   allegations and the claims made by Curran’s plaintiff. We have already ad-
   dressed the video evidence above and will not reiterate our analysis here. Re-
   garding the alleged temporal differences, namely that the plaintiff in Curran
   was handcuffed and then allegedly suffered excessive force, the facts identi-
   fied by the district court, in this case, do not support the argument that there
   was no temporal gap between the events that took place in the video and those
   that took place after the officers and Byrd move off camera. First, Byrd bases
   her excessive force claim on events from before, during, and shortly after
   Cornelius took her into custody. Second, Byrd alleges a specific temporal gap
   when Cornelius restrained her, and then Sweetin kicked her and broke her
   cell phone by throwing it on the ground. Thus, we reject the officers’ at-
   tempts to distinguish Curran.
          In support of their argument, the officers ask us to see this case as
   more analogous to Poole v. City of Shreveport, 691 F.3d 624 (5th Cir. 2012). In
   that case, a district court granted summary judgment in favor of officers
   where the plaintiff resisted arrest, and the police responded by tasering him.
   Id. at 625–26. However, the procedural posture of that case and its facts are
   distinct from the matter before us on interlocutory appeal. In Poole, the dis-
   trict court granted summary judgment, whereas the district court in this case
   denied summary judgment. Id. at 626. Accordingly, the applicable standard
   of review constrains our analysis to the materiality of the district court’s




                                         10
Case: 21-20654     Document: 00516528578            Page: 11    Date Filed: 10/31/2022




                                     No. 21-20654


   factual findings. This contrasts with Poole, where we could thoroughly inter-
   rogate the factual record. Id. We, consequently, do not see Poole as applicable.
          Constrained to analyzing the materiality of the district court’s factual
   findings, we agree with the district court that its identified disputes of fact
   are material to Byrd’s excessive force claim. Applying the Graham factors to
   Byrd’s allegations as we did in Curran, we see a teenager who claims she was
   not committing a crime, not a threat to others, and not resisting or attempting
   to flee the police when the officers allegedly used excessive force. We, there-
   fore, agree with the district court that the officers’ alleged conduct, taking
   the facts in the light most favorable to Byrd, clearly violated federal law.
                                    3. De Minimis
          The officers’ final argument in support of reversing the district
   court’s decision on summary judgment is that Byrd suffered no legally signif-
   icant injury from her arrest. “[A]lthough a de minimis injury is not cognizable,
   the extent of injury necessary to satisfy the injury requirement is directly re-
   lated to the amount of force that is constitutionally permissible under the cir-
   cumstances.” Alexander v. City of Round Rock, 854 F.3d 298, 309 (5th Cir.
   2017) (alterations in original) (citations and quotation marks omitted) “Any
   force found to be objectively unreasonable necessarily exceeds the de minimis
   threshold, and, conversely, objectively reasonable force will result in de min-
   imis injuries only.” Id. (citation and quotation marks omitted). “Conse-
   quently, ‘only one inquiry is required to determine whether an officer used
   excessive force in violation of the Fourth Amendment.’” Id. (quoting Ikerd
   v. Blair, 101 F.3d 430, 434 n.9 (5th Cir. 1996)). That is, “as long as a plaintiff
   has suffered ‘some injury,’ even relatively insignificant injuries and purely
   psychological injuries will prove cognizable when resulting from an officer’s
   unreasonably excessive force.” Id. (citations and quotation marks omitted).




                                           11
Case: 21-20654     Document: 00516528578           Page: 12    Date Filed: 10/31/2022




                                    No. 21-20654


          Here, Byrd alleges that during her encounter with the officers, she was
   so afraid and in so much pain that she believed the officers would kill her. She
   claims her physical injuries required a hospital to treat her for shoulder and
   elbow trauma that necessitated a sling. Byrd also alleges that the hospital
   treated her for severe bruising and multiple lacerations. These injuries, alleg-
   edly caused by unnecessary excessive force, satisfy the de minimis threshold.
                                         IV
          The video evidence does not conclusively resolve the factual disputes
   identified by the district court in its summary judgment proceedings. These
   factual disputes are material to Cornelius’ and Sweetin’s qualified immunity
   defense. Thus, we DISMISS the appeal for lack of jurisdiction.




                                         12